Citation Nr: 0009135	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-40 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to a increased rating for residuals of a 
fracture of the right index finger, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of July 5, 1995, and October 
29, 1997, by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claims for increased ratings for service-
connected disabilities involving the right knee and residuals 
of shell fragment wound of the right index finger, right hand 
and abdomen.  The veteran testified at a hearing at the RO on 
August 20, 1996, in connection with his appeal as to the 
right knee issue.  He later requested a hearing before the 
Board and the case was remanded to the RO on April 6, 1998, 
so that one could be scheduled.  He later withdrew the 
hearing request and the case was returned to the Board for 
review on the merits of the claims.  

The Board remanded the appeal as to all issues on September 
18, 1998, citing the need for review under the rules set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and for 
development of the evidence necessary to permit such review.  
Pursuant to the Board's instructions, the veteran underwent a 
VA orthopedic examination in December 1998 and additional VA 
outpatient treatment records were obtained.  On May 17, 1999, 
the RO increased the rating for the service-connected shell 
fragment wound residuals involving the right hand from 10 
percent to 30 percent from June 24, 1997.  The rating board 
did not review the other three remanded issues.  A 
supplemental statement of the case addressing all of the 
remanded issues was mailed on June 8, 1999.  

A June 8, 1999, RO letter notifying the veteran of the 
assignment of an increased rating for the right hand advised 
him that unless he indicated otherwise, the award would be 
regarded as a grant of the benefits sought on appeal.  A June 
15, 1999, reply from the veteran's representative stated that 
the veteran "is satisfied with the rating decision of May 
17, 1999, and agrees that this grant of benefits has 
satisfied his appeal on these issues."  As to the issue 
involving the rating for the right hand, this letter may 
properly be regarded as an expression of intention to 
withdraw the appeal; therefore, no further Board action on it 
is required.  See Hanson v. Brown, 9 Vet. App. 29 (1996) 
(when a claim is withdrawn, it ceases to exist and is no 
longer a pending, viable claim).  

The procedural posture of the other issues is somewhat 
ambiguous, however, inasmuch as the May 1999 rating decision, 
as discussed further in the text of the remand below, did not 
review any issue other than that involving the right hand.  
The literal wording of the representative's letter suggests 
that the veteran's withdrawal was intended to cover all 
matters before the Board, but since the communication did not 
come from the veteran directly, did not follow a rating 
decision or a notice letter that encompassed all of the 
issues, and withdrawal would have the effect of rendering 
final the adverse RO determinations on these issues, the 
ambiguity will be construed in favor of continuing the appeal 
as to all issues other than the right hand, subject to the 
veteran's right to provide a later statement, while the case 
remains in remand status, reasserting his desire to withdraw 
such issues if he so desires.  


REMAND

The finding herein that the veteran's claims are well 
grounded triggers a statutory duty that requires the VA to 
provide assistance to the veteran in documenting his claims.  
38 U.S.C.A. § 5107(1); Murphy, Id; Lathan, Id; 38 C.F.R. 
§ 3.103(a) (1999).  In general, the duty to assist requires 
procurement of records relating to the veteran's appeal and, 
where necessary, a thorough and contemporaneous examination 
of the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121, (1991).  Where a 
disability is claimed to have worsened and the available 
evidence is inadequate to evaluate the current state of the 
condition, a new examination must be provided.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480 (1992).  

In the present case, the Board remanded the case for 
completion of various actions necessary to satisfy the 
statutory duty.  Thereafter, the case was reviewed by a 
rating board in May 1999, but only the issue involving the 
rating for the right hand was adjudicated.  A supplemental 
statement of the case issued at the same time listed four 
issues on appeal but its text discussed only the hand.  The 
effect of these omissions was to leave three of the four 
appellate issues unadjudicated in light of the new evidence.  

In addition, the development sought by the Board was not 
fully completed.  The remand was undertaken in part to obtain 
consideration of the claim under the codes relating not 
merely to scars but to underlying muscle damage.  The Board 
patiently set forth the specifics of the findings required 
for assignment of ratings based on muscle damage, and the 
examination findings needed to obtain such findings, 
including identification of all affected muscle groups and 
measurement of functional loss.  The need for findings 
adequate for review of the issues under the analysis set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995) was also 
emphasized.  

The VA examinations performed in December 1998 pursuant to 
the remand included an impressively detailed recitation of 
many physical findings but omitted answers to some of the 
specific questions posed by the Board regarding DeLuca and 
the need for analysis of the issues under the muscle codes.  
The report did not identify the affected Muscle Groups 
(though it was indicated that the abdominal wound involved 
the muscle, an apparent reference to Muscle Group XIX).  The 
report did not describe impairment due to pain.  A study by 
an orthopedist continues to be necessary.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . (Emphasis supplied)  

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Completion of the development previously requested will 
require that an examination that complies with the Board's 
prior specifications be performed and that all issues other 
than that involving the previously allowed claim regarding 
the hand be fully adjudicated in light of all evidence of 
record.  However, these efforts should be preceded by an 
attempt to clarify whether the veteran does indeed wish to 
proceed with his appeal of those issues.  If he does not, 
then all of the foregoing is moot.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The veteran should be contacted and 
asked to clarify whether he does or does 
not wish to proceed with his appeal 
involving the disabilities of the right 
knee, right index finger, and wounds to 
the abdomen.  If he does not desire to 
continue the appeals, no further action 
by the RO or Board need be taken.  If he 
expresses a desire to continue the appeal 
or if he does not respond, the appeal 
should proceed with respect to the three 
remaining issues, beginning with 
completion of the following.  

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since August 
1998, the date of the most recent records 
currently on file.  

3.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for the 
service-connected index finger, abdominal 
wounds or right knee disabilities.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

3.  The RO should take appropriate steps 
to schedule a VA examination by an 
orthopedist to complete the studies 
requested by the Board in its last remand 
to ascertain the current status of the 
service-connected shell fragment wound 
residuals involving the right knee, right 
index finger, and abdomen.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of service medical 
records and all prior VA orthopedic 
examination reports since 1972, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a) Which specific Muscle 
Group(s) were affected by the 
shell fragment wound to the 
abdomen and describe in detail 
all residual muscle injury, if 
any.  

(b) Which specific Muscle 
Group(s) were affected by the 
shell fragment wound to the 
right knee and describe in 
detail all residual muscle 
injury, if any?  

(c) To what extent does 
current examination of the 
right knee show the following:  
(1) complaints of pain which 
are visibly manifest on 
movement of the joint, (2) the 
presence or absence and, if 
present, the degree, of muscle 
atrophy, (3) the presence or 
absence of any objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain.  

(d) To what extent does the 
service-connected right knee 
disability result in weakened 
movement, excessive 
fatigability, and 
incoordination?  

(e) If atrophy of the 
quadriceps or other muscles of 
the thigh or lower leg is 
manifest, to what extent does 
such atrophy result from the 
knee wound residuals, as 
distinguished from other 
service-connected wound 
residuals?  

(f) Are there manifestations 
of increased impairment of the 
right knee due to pain, 
weakness, incoordination, or 
fatigability during flareups 
of symptoms and to what 
extent?  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
complies with this remand.  If not, it 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  All other actions 
necessary for proper follow-up of the 
evidentiary development sought by the 
Board should be taken.

5.  When the record is complete, the RO 
should review the remaining issues on 
appeal.  If any determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).









 



